        Case:19-20376-MER Doc#:13 Filed:12/18/19                     Entered:12/18/19 10:32:03 Page1 of 5

 Fill in this information to identify your case

 UNITED STATES BANKRUPTCY COURT DISTRICT OF COLORADO
 Debtor 1:      Robert           Louis           Kehr           Case #:     19-20376-MER
                First Name         Middle Name      Last Name


 Debtor 2:                                                      Chapter:    7
                First Name         Middle Name      Last Name


Local Bankruptcy Form 1009-1.1
Notice of Amendment of Petition, Lists, Schedules, Statements, and/or Addition of Creditors

Please check applicable boxes, complete applicable sections identifying each amendment, and attach additional
pages as necessary.

 Part 1 Notice

You are hereby notified that the debtor has filed amended documents: [petition/list(s)/schedule(s)/statement(s),
and/or addition of creditor(s)].

 Part 2 Amendments


2.1. Petition

    ☐ Not applicable (no amendments to Petition)

    ☐ The following section(s) of the Petition are amended as follows:


                Section of Petition              Information before amendment                  New information




2.2. List(s)

     ☐ Not applicable (no amendments to List(s))

     ☐ The following List(s) are amended as follows:

                          List                   Information before amendment                  New information




    Change in creditor’s name or address on List(s):
       Creditor’s name and/or address before amendment                     Corrected creditor’s name and/or address




L.B.F. 1009-1.1 (12/17)                                                                                           Page 1
        Case:19-20376-MER Doc#:13 Filed:12/18/19                        Entered:12/18/19 10:32:03 Page2 of 5
2.3. Schedule(s) of Debts

    ☐ Not applicable (no amendments to Schedules of Debt(s))

    ☐ Schedule(s) of Debts are amended as follows:

    Schedules A/B:
        Description of         Interest in property     Current value of entire property        Current value of portion owned
          property




    Schedule C:
                    Amount of the exemption you claim                            Current value of debtor’s interest


    If you object to this amended claim of exemption, you must file and serve your objection within 30 days after the date
    this notice is served. Objections must be filed with the Court and a complete copy must be served on debtor’s
    attorney or debtor, if unrepresented.
    Schedule D:
             New creditor or                 Creditor’s name, last 4        Claim          Collateral    Collateral      Any
      Amendment to existing creditor          digits of account #,         amount                         value         other
                                                mailing address                                                        changes
      ☐ New creditor
      ☐ Amendment to existing creditor
      ☐ New creditor
      ☐ Amendment to existing creditor


    Schedules E/F:
              New creditor or                  Creditor’s name, last         Total claim          Priority amount     Any other
       Amendment to existing creditor          4 digits of account #,         amount                  (if any)        changes
                                                 mailing address
      ☐ New creditor
      ☐ Amendment to existing creditor
      ☐ New creditor
      ☐ Amendment to existing creditor


    Schedule G:
             Contracting/Leasing party and address                               What the contract of lease is for




    Schedule H:
       Co-debtor/spouse, former spouse, or legal equivalent;           Creditor to whom you owe the debt/community state or
                       name and address                                                      territory




L.B.F. 1009-1.1 (12/17)                                                                                                  Page 2
        Case:19-20376-MER Doc#:13 Filed:12/18/19                       Entered:12/18/19 10:32:03 Page3 of 5
    Schedules I/J:
                                                    Amended/New information




2.4. Statement(s)

     ☐ Not applicable (no amendments to Statement(s))

     ☒ The following Statement(s) are amended as follows:

                     Statement                  Information before amendment                     New information
      Statement of Financial Affairs         Listed as Not Married                     Listed as Married



2.5. Addition of Creditor(s)

     ☐ Not applicable (no additions)

     ☐ Creditors have been added as follows (and Schedules D, E, or F have been amended accordingly):

     ☐ Creditors have been amended as follows:

     Change in creditor’s name or address:
          Creditor’s name and/or address before amendment                    Corrected creditor’s name and/or address




 Part 3 Signature of Debtor’s Attorney or Debtor (if unrepresented)

                                                                             /s/ K. Jamie Buechler
Dated: December 18, 2019                                             By: ______________________________
                                                                         K. Jamie Buechler, #30906
                                                                     999 18th Street, Suite 1230-S
                                                                     Denver, CO 80202
                                                                     Telephone number: 720-381-0045
                                                                     Facsimile number: 720-381-0382
                                                                     E-mail address: Jamie@KJBlawoffice.com

 Part 4 Verification of Debtor

I declare under penalty of perjury that the foregoing is true and correct.

                                                                             /s/ Robert L. Kehr
Dated: December 18, 2019                                             By: ______________________________
                                                                         Robert L. Kehr
                                                                     2100 N. Ursula Street, Apt. 112
                                                                     Aurora, CO 80045




L.B.F. 1009-1.1 (12/17)                                                                                             Page 3
        Case:19-20376-MER Doc#:13 Filed:12/18/19                   Entered:12/18/19 10:32:03 Page5 of 5
                                              CERTIFICATE OF SERVICE

       The undersigned certifies that on December 18, 2019, I served by prepaid first class mail [or (other acceptable
means, i.e. via hand delivery] a copy of the Notice of Amendment of Petition, Lists, Schedules, Statements and/or
Addition of Creditors, on all parties against whom relief is sought and those otherwise entitled to service pursuant to
FED.R.BANKR.P. and these L.B.R. at the following addresses:

VIA U.S. MAIL and/or Email:

Robert L. Kehr
2100 N. Ursula St., Apt. 112
Aurora, CO 80045

Via CM/ECF

 John Smiley                                                  US Trustee


                                                         /s/ Sharon E. Fox
                                                        For Buechler Law Office, L.L.C.




L.B.F. 1009-1.1 (12/17)                                                                                          Page 4
